COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  CLAUDIA RODRIGUEZ ACOSTA,                                      No. 08-21-00064-CV
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                              388th District Court
                                                  §
  ANDREW PHILLIP ACOSTA,                                       of El Paso County, Texas
                                                  §
  Appellee.                                                     (TC# 2016DCM2792)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 28TH OF JUNE, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.